Citation Nr: 1448186	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for depression.

2. Entitlement to a rating in excess of 20 percent for spondyloysis with first degree spondylolisthesis at L5 (back disability).

3. Entitlement to service connection for an acquired psychiatric disability, to include depression.

4. Entitlement to service connection for fibromyalgia.

5. Entitlement to total disability based on individual unemployability (TDIU).

6. Entitlement to a rating in excess of 10 percent for residuals, left knee arthroscopy and paracentesis, status post repair of femoral lateral condyle deformity (left knee disability).




REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, April 2011, and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Within a year of the May 2010 RO decision on the left knee, the Veteran submitted a statement asserting that the left knee condition was worse.  As such, the claim for an increased rating for the left knee remained pending.  See 38 C.F.R. § 3.156(b) (2013).

The Veteran's claim for depression included a claim for anxiety, evidenced in VA treatment records.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the description, reported symptoms, and the other information of record; the issue has been recharacterized as stated above.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).    

The issues of entitlement to service connection for fibromyalgia and an acquired psychiatric disability, an increased rating for the left knee, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for depression was last finally denied in a May 2001 rating decision issued by the VA.  The Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year.

2. The evidence shows that the Veteran's low back flexion is functionally limited by pain to 20 degrees, but there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1. The May 2001 RO denial of service connection for depression became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2. The criteria for a rating of 40 percent, but not higher, for the low back disability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2010, March 2011, and October 2011, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination on the Veteran's low back disability in November 2011.  There is no indication or assertion that the examination was inadequate.  To the contrary, the examination report addresses the pertinent rating criteria and gives details of symptoms.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in May 2001 denying the Veteran's claim of service connection for depression.  The RO found evidence of in-service treatment for depression but no evidence of a current disability that could be causally connected to service.  The Veteran was notified of his appellate rights but did not appeal his claim, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the May 2001 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104.

Since the last final denial of service connection for depression, VA received private and VA medical records showing diagnoses for depression during the period on appeal.  These medical records were not previously considered by agency decision makers and relate to an unestablished fact necessary to substantiate the claim: that the Veteran has a current depression disability.  As new and material evidence has been received with respect to the claim of service connection for depression, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 

III. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to measure functional limitation of the back as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran has been rated under Diagnostic Code 5237 for lumbosacral strain, which uses the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The Veteran is currently assigned a 20 percent rating for his low back.
Under the General Rating Formula, the criteria for the next highest, 40 percent rating are:
Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.
The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine merits a 100 percent rating.  Id.
The criteria for a rating of 40 percent, but not higher, for the low back have been met.  See 38 C.F.R. § 4.71a, DC 5237.
The VA examiner in November 2011 recorded the Veteran's flexion as 45 degrees.  The examiner recorded objective evidence of pain beginning at 20 degrees of flexion.  The Veteran's flexion was 35 degrees after repetitive motion.  The Veteran also reported flare-ups in low back pain with prolonged walking, lifting, carrying, and periods of inactivity such as driving.  
The above evidence clearly indicates that the Veteran has additional functional loss due to pain, and that pain begins at 20 degrees.  The Veteran has actual motion beyond 20 degrees and thus the objective examination results above do not compel an increased evaluation in this case.  See Mitchell, 25 Vet. App. 32.  However, the Board notes that flare-ups were reported and no estimation was made as to their functional impact in terms of degrees of lost motion.  Thus, assuming some further loss beyond the 35 degrees shown with repetitive testing, and finding that the pain complaints tend to better approximate the criteria for the next-higher evaluation of 40 percent, such rating is deemed warranted here.    
While the Board finds that a 40 percent evaluation is appropriate here, the evidence does not show symptoms warranting a rating in excess of 40 percent.  Indeed, there is no evidence of ankylosis of the spine.  The VA examiner in November 2011 specifically found no ankylosis.  The evidence of flare-ups in pain does not increase the level of disability to a level equivalent with anklysosis of the thoracolumbar spine.  
The November 2011 examiner noted that the Veteran had approximately two to three incapacitating episodes of back pain a year, lasting several days.  The rating code provides a separate rating formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237, Note (6).  Note (6) explains that these criteria may be used in place of, but not in addition to, the criteria from the General Rating Formula, and the Veteran should be awarded the higher of the two ratings.  Id.  A rating in excess of 40 percent based on intervertebral disc syndrome with incapacitating episodes requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  The evidence shows incapacitating episodes of less frequency and duration.  As such, a rating in excess of 40 percent would not be warranted under that formula either.  See 38 C.F.R. § 4.71a, DC 5237, Note (6).          

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses low back symptoms, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's low back disability are fully contemplated by the schedular rating criteria.  Limitation of motion, incapacitating episodes, and pain are specifically referenced in the diagnostic codes and case law.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The issues of any compound effect and TDIU will be addressed on remand in association with the remanded claims.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for an acquired psychiatric disability is granted.

A rating of 40 percent, but not higher, for the low back disability is granted.


REMAND

The evidence shows that the Veteran has fibromyalgia currently and he had various treatments for pain during his 20 years of service.  As fibromyalgia is a complex disease, a medical opinion is necessary to address the possibility of any causal connection between current fibromyalgia and service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Treatment records show that the Veteran has had depression off and on during the period on appeal.  The February 2012 private mental health evaluator concluded that the Veteran's service-connected disabilities added "significantly to his depression."  The September 2012 VA examiner did not provide an opinion on a possible causal relationship between the service-connected disabilities and depression experienced during the period on appeal.  An additional examination is necessary to address all raised theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The November 2011 VA examiner recorded the Veteran's reports of left knee flare-ups.  While the precipitating and alleviating factors were noted, the examiner did not estimate the additional degree of lost motion with flare-ups.  Thus, the examination is inadequate.  Mitchell, 25 Vet. App. 32.  The claim for TDIU is also remanded as inextricably intertwined with the claim for an increased rating for the left knee.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his claim of fibromyalgia and forward the claims file to the examiner.  The examiner should address the following:

a. Is fibromyalgia at least as likely as not related to active service?

The examiner should consider all lay and medical evidence of record and provide detailed rationale for the opinions offered.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a VA examination for mental health and forward the claims file to the examiner.  The examiner should address the following.

a. Is the Veteran's intermittent depression at least as likely as not caused by his service-connected disabilities?

b. Is the Veteran's intermittent depression at least as likely as not aggravated (permanently worsened) beyond its natural progression by his service-connected disabilities?

c. If aggravation is found, please identify any medical evidence showing the base line level of disability prior to aggravation and medical evidence showing the disability level after aggravation.

If the Veteran does not have depression at the time of the examination, the claims file shows that he has been diagnosed with depression during the claims period.  Please address the periods when depression was diagnosed when answering the above questions.

d. Is any other mental health disability, including anxiety diagnosed in VA treatment, at least as likely as not related to service or service connected disabilities?

The examiner should consider all lay and medical evidence of record and provide detailed rationale for the opinions offered, including the February 2012 private opinion.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Schedule the Veteran for an examination of his left knee.  The examiner should measure and record the level of disability in the left knee and address the following:

a. At what point does the Veteran experience pain when flexing his left knee?

b. At what point does the Veteran experience pain when extending his left knee?

c. The Veteran reported flare-ups in pain with prolonged sitting, standing, bending, twisting, and squatting?  What additional degree of limitation is experienced during flare-ups, if any?

d. Is there objective evidence of instability?

e. Is there objective evidence of subluxation?

f. Is there evidence of dislocation or removal of the semilunar cartilage?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					
						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


